Citation Nr: 1136292	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-44 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran & M. K.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision of the Muskogee, Oklahoma VA Regional Office (RO). 

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in May 2011.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

The Veteran's service-connected disabilities, to include one disability rated as 50 percent disabling, with additional service-connected disability bringing the combined rating to 70 percent, preclude him from engaging in substantially gainful employment. 


CONCLUSION OF LAW 

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial. 

Criteria & Analysis

The Veteran asserts entitlement to a TDIU.  Having considered the evidence, a finding in favor of a TDIU is supportable. 

VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a).  

It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

The question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran's PTSD has been assigned a 50 percent rating, and a shrapnel fragment wound of the left shoulder is rated as 20 percent disabling; traumatic arthritis of the left shoulder is rated as 20 percent disabling; scars of the left shoulder are rated as 10 percent disabling; Dequervain's tenosynovitis of the left wrist is rated as 10 percent disabling; and shell fragment wound scars of the left lower extremity are rated as 0 percent disabling.  The combined evaluation is 70 percent, and thus, the schedular criteria for consideration of a total rating under 38 C.F.R. § 4.16(a) have been met.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.  

In December 2007, a VA physician and a VA nurse practitioner stated that the Veteran is unemployable due to service-connected disabilities, to include PTSD, shoulder muscle injury residuals, and burns and scars.  It was noted that he had difficulty working with people and with use of his upper extremities.  

The Board notes that the December 2007 opinions are not inconsistent with the evidence in the claims file.  For example, and while the rating decision on appeal is dated in December 2008, VA treatment records, dated in April 1997 and May 1997, note the Veteran's PTSD interfered with his work and that he had lost many jobs due to anger outbursts, and in October 1997, severe social and industrial impairment was reported.  In addition, in a June 1998 record, the VA social worker expressed concern that the Veteran might "lose it" at work in regard to another employee, and the July 2000 VA examiner noted that while the Veteran was employed as a janitor working in the evenings, he came close to getting in fights at work, adding that the high degree of isolation the Veteran maintained was indicative of the severe impact PTSD had on his relationships.  Further, VA records, dated in August 2003 and September 2003, reflect the Veteran was escorted by security to the mental health unit in the facility in which he was working after having made a threat of violence toward a fellow employee, and that it was advised he take leave from work until a reevaluation could be accomplished.  

In addition, the December 2007 VA examination report notes suicidal and homicidal thoughts, hallucinations, and that that the Veteran believed a fellow employee was out to get him.  In addition, the examiner reported the Veteran was unshaven and did not clean up often, that he said things he should not, and that he lived with his sister who had power of attorney and managed his finances.  

Further, a January 2008 Social Security Administration (SSA) determination reflects the Veteran is too disabled to work and while the primary diagnosis entered was chronic bronchitis for which service connection has not been established, the secondary diagnosis entered was residuals of musculoskeletal injuries.  Regardless, VA is not bound by the findings of disability and/or unemployability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  

In this case, the evidence, to include the December 2007 VA opinions, tends to establish the Veteran is incapable of substantially gainful employment by reason of his service-connected disabilities.  Resolving all doubt in favor of the Veteran, the Board concludes that a finding in favor of a TDIU is supportable.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted. 


ORDER

A total disability rating based on individual unemployability is granted, subject to the controlling regulations applicable to the payment of monetary 



____________________________________________
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals	

Department of Veterans Affairs


